Case 2:18-cv-04956-SJF-AKT Document 45 Filed 02/08/19 Page 1 of 1 PageID #: 180



February 8, 2019




Via: ECF

Hon. Sandra J. Feuerstein, U.S. District Judge
United States District Court
Eastern District of New York
100 Federal Plaza, Chambers: 1014
Central Islip, New York 11722

       Re:     “JOHN DOE,” a fictitious name v. CORY MAIER, et al.
               Venue:        USDC, Eastern District of New York
               Case No.:     2:18-cv-04956 (SJF) (AKT)
               Our File No.: MISC-2018-08

Dear Honorable Judge Feuerstein:

        We represent plaintiff, JOHN DOE, on the above captioned matter. We write with consent
of moving defense counsel, regarding the present motion seeking to dismiss this action pursuant
to Fed. R. Civ. P. Rules 12(b)(5) and 12(b)(6). (See Doc. No. 31, 32 and 44.)

        We have conferred with moving defense counsel and have agreed to the following revised
briefing schedule: (1) Plaintiff’s opposition to the motion will be served by February 14, 2019;
(2) Defendants’ reply will be served by March 1, 2019. (3) All of the papers will be filed pursuant
to the “bundle rule” by the end of the day on March 5, 2019.

       Thank you for your attention on this matter. Any questions, please contact the undersigned.

                                             Very respectfully,

                                             GALLO VITUCCI KLAR LLP



                                             Richard González, Esq.

Copy: Via ECF
      Michael Cassell, Esq.
